Citation Nr: 0637606	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-02 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971, including combat service in the Republic of 
Vietnam.  His decorations include the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that, among other things, denied the 
veteran's claims of service connection for arthritis and a 
skin rash.  The veteran perfected a timely appeal of these 
determinations to the Board.

In August 2004, the Board remanded these claims for 
additional development and adjudication.  In that decision, 
the Board noted that, in written argument dated in June 2004, 
the veteran's representative appeared to raise the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
despite the fact that the veteran was currently employed by 
the US. Postal Service.  In light of the high level 
compensation that the veteran was receiving, however, the 
claim for a TDIU rating was referred to the RO appropriate 
action.

The issue of entitlement to service connection for a skin 
rash is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The evidence of record does not demonstrate that the veteran 
developed a right shoulder condition, to include arthritis, 
during service or within one year after service. 




CONCLUSIONS OF LAW

A right shoulder condition, to include arthritis, was not 
incurred in or aggravated by active military service, and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in January 2002, August 2004, 
February 2005, and March 2006, the veteran was furnished 
notice of the type of evidence needed in order to 
substantiate his claims for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded, as well as the 
type of evidence VA would assist him in obtaining.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   The 
veteran was also informed that he should send to VA evidence 
in his possession that pertains to the claim, and was advised 
of the basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  The RO also 
provided the veteran and his representative with adequate 
notice of the evidence, which was not of record, that was 
necessary to substantiate the veteran's claims, and also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of post-service private VA treatment 
reports, VA examinations, and statements submitted by the 
veteran in support of his claims.  The Board also notes that 
this case has been remanded for additional development.  In 
this regard, the Board notes that the RO was instructed to 
undertake a search in order to attempt to locate missing 
service medical records for the veteran, including a search 
of appropriate workspaces in its facility and a request to 
the National Personnel Records Center (NPRC).  These searches 
were undertaken by the RO and the results are included in the 
claims file.  Unfortunately, the veteran's service medical 
records remain unaccounted for.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed as having right 
glenohumeral arthrosis.  Therefore, although the Board has 
reviewed the lay and medical evidence in detail, the Board 
will focus its discussion on evidence that concerns whether 
the veteran's current disability is related to a disease or 
injury in service.  

Private medical records in this case reveal that the veteran 
was seen in 1998 for right shoulder pain.  He was treated 
with injections.  VA records also show that the veteran was 
seen in May 2001 for chronic right shoulder pain, which was 
noted at the time to have been a problem over the past 
several years.  He was diagnosed with chronic right shoulder 
pain and an x-ray was ordered.  He was started on an NSAID 
pack.  

In order to determine if the veteran has a right shoulder 
disability that is related to his active duty service, the 
veteran was afforded a VA examination in June 2005.  The 
examiner indicated that the veteran's claims file was 
available and examined in connection with the examination.  
The veteran reported that his main concern was his right 
shoulder.  The veteran was unsure of when he began having 
trouble with the shoulder and denied any injury.  The veteran 
noted that he had had an injection in the shoulder five or 
six years earlier, but that he had not had any physical 
therapy and did not use any assistive devices.  He reported 
pain and stiffness in the shoulder, but no redness, swelling, 
heat, instability or locking.  He also indicated some 
discomfort in his right shoulder in his job as a postal 
clerk.  After examination, the veteran was diagnosed with 
right glenohumeral arthrosis.  Regarding nexus to service, 
the examiner stated that, based on his examination of the 
veteran and a review of the claims file, it is not likely 
that the veteran's condition is related to his service.

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's right shoulder 
condition, to include arthritis, is related to service.  In 
this case, the veteran has not asserted that he injured his 
shoulder in service and could not recall when his right 
shoulder problems began.  The veteran's post-service medical 
records first indicate pain in the right shoulder in 1998, 
and the VA examiner, that examined the veteran and his claims 
file, indicated that it was not likely that the veteran's 
right shoulder condition is related to his military service.  
While the veteran may feel that his condition is related to 
his service, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The medical evidence is against a finding linking the 
veteran's right shoulder condition, to include arthritis, 
with the veteran's active duty service.  Accordingly, 
entitlement to service connection for this disability must be 
denied.  


ORDER

Service connection for a right shoulder condition, to include 
arthritis, is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for a skin rash must be remanded for further action.

When the appellant's claim was previously before the Board in 
August 2004, the matter was remanded for further development.  
In doing so, the Board directed that the RO make arrangements 
for an appropriate VA examination to determine the current 
nature and extent of any skin rash found to be present.  If 
the examiner diagnosed the veteran as having a skin 
condition, the examiner was then to offer an opinion as to 
whether it is at least as likely as not that the veteran's 
skin condition was caused by or had its onset during service, 
to include in-service exposure to Agent Orange.  In so doing, 
the Board noted that the veteran was a combat veteran and 
that the RO must consider the applicability of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) when readjudicating the 
claim.  

The veteran was afforded a VA examination in June 2005.  
After examining the veteran and his claims file, the examiner 
indicated that the veteran reported that he hah had a rash on 
his nose for greater than 20 years.  The rash was noted to be 
intermittent and, when present, causes the nose to itch and 
break out likes sores.  The veteran stated that the rash 
developed after he was discharged from the military.  Local 
symptoms include pruritus when present, but no pain.  After 
examination, the veteran was diagnosed with a rash of the 
nose, by history, with no active skin disease present on 
examination and no residuals of previous skin disease.  The 
examiner, however, did not indicate if the veteran's 
condition was likely to recur, and if so, the nature of the 
recurring condition.  In addition, the examiner did not 
address or whether the condition is at least as likely as not 
caused by or had its onset during service, to include in-
service exposure to Agent Orange.  

In light of the foregoing, the Board reluctantly concludes 
that this matter must be remanded for compliance with the 
Board's August 2004 remand instructions.  As the Court has 
stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Upon remand, the Board notes that in the case of any veteran 
who served in combat, satisfactory lay or other evidence of 
an injury incurred in service shall be accepted as sufficient 
proof of service incurrence of the injury if the evidence is 
consistent with circumstances of service and notwithstanding 
that there is no official record of service incurrence of the 
injury.  38 U.S.C.A. § 1154 (West 2002).  In the present 
case, the veteran's service records indicate that he was 
awarded the Combat Infantryman Badge, indicating that the 
veteran engaged in combat.  The records also contains 
statements by the veteran reporting that his nose was grazed 
by a bullet in service.  Because the veteran's report is 
consistent with the circumstances of his service, it is 
accepted as true by the Board, in the absence of any evidence 
to the contrary.  The Board also notes that the veteran feels 
that the rash on his nose is related to this incident with 
the bullet.  Finally, the Board notes that, in 1988, the 
veteran was involved in a motor vehicle accident that 
resulted in abrasions to his face.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The veteran should be afforded 
pertinent VA examinations to determine 
the current nature and extent of any skin 
rash or skin condition found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any skin 
rash or skin condition found to be 
present, and should indicate whether any 
such condition is a chronic and/or 
recurring condition.  If the examiner 
diagnoses the veteran as having a current 
or recurring skin condition, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's skin condition was caused by or 
had its onset during service, and should 
also state the likelihood that the 
veteran's skin condition was caused or 
aggravated by in-service exposure to 
Agent Orange.  In addition, the examiner 
should specifically offer an opinion as 
to whether it is at least as likely as 
not, and given the veteran's status as a 
combat veteran in Vietnam, that the 
veteran's nose being grazed by a bullet 
in service caused his current skin 
condition.  And finally, in providing an 
opinion, the examiner should comment of 
the veteran's 1988 motor vehicle accident 
that resulted in facial abrasions, and on 
a November 2002 biopsy of a lesion on the 
veteran's nose.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review this 
claim.  When adjudicating this claim, the 
RO must consider the applicability of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).  In any determination remains 
adverse to the veteran, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


